DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 5/17/2019 are accepted.

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 6, 2021.
Applicant's election with traverse of claims 1-13 in the reply filed on December 6, 2021 is acknowledged.  The traversal is on the ground(s) that the claims are overlapping in scope.  This is not found persuasive because the species have mutually exclusive characteristics. While there is obvious overlap regarding some of the claim limitations between claims 1 and 14 as illustrated in the table in the Applicant’s response, there are several limitations that cause the claims to be mutually exclusive, so the restriction is deemed proper. Specifically in claim 1, “spring-loaded guide petals spaced around an inner peripheral surface of the tunnel, wherein the spring-loaded guide petals project in an axial direction beyond the interface surface and point radially inward…and capture latches spaced around the inner peripheral surface of the tunnel, and configured to engage mechanical latch strikers on the docking system of the target spacecraft” and “wherein the spring-loaded guide petals are configured to independently slide in the axial direction” versus the limitations in claim 14 of “a Soft Capture System (SCS) comprising: guide petal assemblies spaced around an inner peripheral surface of the tunnel, wherein the guide petal assemblies include: a mounting member affixed to the inner peripheral surface of the tunnel; a guide petal slidably coupled to the mounting member, and configured to project axially beyond the interface surface to define a soft capture mating plane axially above the hard capture mating plane; and an elastic member between the mounting member and the guide petal configured to apply a force on the guide petal in the axial direction away from the interface surface.” These different recited characteristics make the claims different inventions and create a search burden for the Examiner. As far as the process claims being able to be performed by either one of the species, because of the lack of all elements from the products claims, it is not clear as to which species would perform this method.
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (US 7,543,779; hereinafter “Lewis”).
Regarding claim 1: Lewis teaches a berthing system for a visiting spacecraft (Abstract; mating system for space modules), the berthing system comprising: a tunnel having a first end configured to attach to the visiting spacecraft (top section of element 12 in Fig. 1A), and a second end (bottom section of element 12 in Fig. 1A) that includes an interface surface that defines a hard capture mating plane for mating with a docking system of a target spacecraft (element 95 in Fig. 8, part of element 30 in Fig. 1A); one or more pressure seals disposed on the interface surface (element 78 in Fig. 7A; col 14, ln 18-30); spring-loaded guide petals spaced around an inner peripheral surface of the tunnel, wherein the spring-loaded guide petals project in an axial direction beyond the interface surface and point radially inward (elements 16 in Fig. 1A, 2D, include spring, element 43)); wherein the spring-loaded guide petals define a soft capture mating plane axially outward from the hard capture mating plane (see elements 16 in Fig. 1A); wherein the spring-loaded guide petals are configured to independently slide in the axial direction (using element 48 in Fig. 2D; col 8, ln 46-60; slider plate used within element 16 to go to different positions in Z-direction).
Lewis teaches the system of claim 1 but does not explicitly teach:
hooks disposed circumferentially on the interface surface of the tunnel; and capture latches spaced around the inner peripheral surface of the tunnel, and configured to engage mechanical latch strikers on the docking system of the target spacecraft.
However, it would have been obvious first to dispose hooks circumferentially on the interface surface of the tunnel. In particular, instead of hooks, Lewis discloses in column 16, lines 25-32 and with elements 97 in Fig. 8 the use of latch actuators which essentially work similarly as hooks. Secondly, it would have been obvious to use capture latches spaced around the inner peripheral surface of the tunnel, and configured to engage mechanical latch strikers on the docking system of the target spacecraft. In looking at column 8, lines 1-15 for example, electromagnetics are used to provide soft-capturing mating assemblies, and using capture latches would be another way of providing this connection. It would have been obvious to one of ordinary skill to use these hooks and capture latches as such in order to provide a solid and reliable connection between the spacecraft and berthing system.

Lewis teaches:
Regarding claim 2: wherein: a conic outline of the spring-loaded guide petals is less than a diameter of the tunnel (see Fig. 1A).
Regarding claim 3: wherein the spring-loaded guide petals each include: a contact surface that curves radially inward in the axial direction (element 40 in Fig. 2D); and a petal base parallel to the interface surface of the tunnel that defines the soft capture mating plane (element 42 in Fig. 2D); wherein the petal base is above the interface surface in the axial direction when the spring-loaded guide petals are in a soft capture state (see Fig. 2D).
Regarding claim 4: wherein the spring-loaded guide petals each include: a soft capture sensor at the petal base configured to indicate contact with the docking system of the target spacecraft (using element 103 in Fig. 8; col 17, ln 16-20).

Regarding claim 5, Lewis teaches: wherein the spring-loaded guide petals are part of guide petal assemblies that include: a mounting member affixed to the inner peripheral surface of the tunnel (element 22 in Fig. 1A); a guide petal of the spring-loaded guide petals slidably coupled to the mounting member (using element 48 in Fig. 2D; col 8, ln 46-60; slider plate used within element 16 to go to different positions in Z-direction).
Lewis does not explicitly teach:
an elastic member between the mounting member and the guide petal configured to apply a force on the guide petal in the axial direction away from the interface surface.
However, it would have been obvious to use an elastic member between the mounting member and the guide petal configured to apply a force on the guide petal in the axial direction away from the interface surface. In particular, in column 8, lines 12-15, striker plate material selection (such as an elastic member) and design is predetermined in conjunction with the electromagnet to maximize the electromagnetic force. It would have been obvious to one of ordinary skill to use this elastic member as such in order to provide a means for soft-capturing an active mating assembly to a passive mating assembly.

Regarding claim 6: wherein the capture latches comprise: a latch actuator (element 17 in Fig. 1A); and a latch arm that is mechanically linked to the latch actuator by a linkage (see Fig. 1A/B), and configured to engage one of the mechanical latch strikers on the docking system of the target spacecraft (col 10, ln 31-54).
Regarding claim 7: further comprising: guide pins that project in the axial direction from the interface surface of the tunnel (elements 101 in Fig. 8); and guide pin receptacles recessed in the axial direction from the interface surface (elements 100 in Fig. 8).
Regarding claim 8: wherein: a length of the guide pins corresponds with a distance between the hard capture mating plane and the soft capture mating plane (col 15, ln 60 – col 16, ln 5).
Regarding claim 9: further comprising: unberthing complete sensors disposed at the guide pin receptacles, and configured to indicate when guide pins on the docking system of the target spacecraft disengage from the guide pin receptacles (using element 103 in Fig. 8; col 17, ln 16-20).
Regarding claim 10: further comprising: hard capture sensors at the interface surface configured to indicate contact with the docking system of the target spacecraft (using element 103 in Fig. 8; col 17, ln 16-20).
Regarding claim 11: wherein the hooks comprise: passive hooks configured to engage with active hooks on the docking system of the target spacecraft (col 6, ln 21-25).
Regarding claim 12: further comprising: pyrotechnic bolts configured to release the passive hooks (col 16, ln 61 – col 17, ln 4).
Regarding claim 13: wherein the hooks comprise: pairs of active hooks and passive hooks (col 6, ln 21-25).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ghofranian et al (US 2015/0266595) teaches a spacecraft docking system which has elongate members which are associated with a docking structure for a spacecraft, and which uses force management systems connecting the movement systems to the elongate members and configured to limit a force applied by the each of the elongate members to a desired threshold during movement of the elongate members, and contains some of the mechanical components and process used in the instant application. Further, Tchoryk et al (US 2004/0245405) and Lewis et al (US 6,354,540) speak to other berthing spacecraft systems used previously, and teach various elements of the instant application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857    

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857